                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MASSACHUSETTS




    UNITED STATES OF AMERICA

                  v.                                Criminal No. 1:15-cr-10117-PBS

    ANDREW S. GORDON




EMERGENCY MOTION FOR REDUCTION OF SENTENCE PURSUANT TO
        18 U.S.C. § 3582(c) (COMPASSIONATE RELEASE)

       NOW COMES defendant Andrew Gordon, through undersigned counsel, and

moves for reduction of his sentence to time served with a term of home confinement

as a condition of supervised release due to the uncontrolled spread of COVID-19 at

FCI Butner Low, where he is serving the sentence imposed by this Court. In support

of this motion, the defendant shows the Court the following.


                                       INTRODUCTION

       The COVID-19 pandemic has wreaked havoc across the globe, infecting more

than 7.1 million people and killing more than 407,000. 1 In the United States, over

1.9 million people have tested positive and over 111,000 have died. 2




1 COVID-19 Dashboard by the Center for Systems Science and Engineering (CSSE) at Johns
Hopkins, Johns Hopkins Univ. & Med. Coronavirus Resource Center,
https://coronavirus.jhu.edu/map.html (last visited June 9, 2020).
2 Id.


                                              1
       The virus has made its way into federal prisons and has hit FCI Butner

especially hard. The situation at FCI Butner Low is dire—it now has the largest

outbreak of any BOP facility in the country. At least 661 inmates and 13 staff

members have tested positive for COVID-19, and nine inmates have died since May

19, 2020. 3 Because testing has been limited until recently, the true number of

infected people at Butner is unknown. 4 Indeed, the June 3, 2020 edition of the

Raleigh News & Observer contains an article with the headline, “Butner starts

mass COVID testing after 6 inmates die in 8 days.” 5

       The rapid spread of the virus at Butner cannot be overstated. On March 30th,

FCI Butner had two reported cases among the inmate population of COVID-19 and

one staff member. 6 By April 1st, BOP reported there were “nine confirmed cases of

the coronavirus” at Butner, a 300% increase in just two days. 7 As of June 9, 2020

FCI Butner Low has 617 inmates and 7 staff members currently infected with the

virus. 8 This is in addition to 44 inmates and 6 staff who are listed as having




3 Charles Hallinan v. Thomas Scarantino, Petition for Writ of Habeas Corpus Under 28 U.S.C. §

2241 and Class Action Complaint for Injunctive and Declaratory Relief (Case No. 5:20-hc-02088-FL
pending in the U.S. District Court for the Eastern District of North Carolina), available at
https://www.acluofnorthcarolina.org/sites/default/files/13117120781.pdf; at 21; COVID-19
Coronavirus: COVID-19 Cases, Federal Bureau of Prisons, https://www.bop.gov/coronavirus/ (last
visited June 7, 2020).
4 Id. at 3.
5
  Butner Starts Mass COVID Testing After 6 Inmates Die in 8 days, Raleigh News and Observer,
(June 3, 2020), https://www.newsobserver.com/news/coronavirus/article243210251.html.
6 Two More Cases of COVID-19 Reported at Butner Federal Prison in North Carolina, Raleigh News

and Observer, April 1, 2020,
https://www.newsobserver.com/news/coronavirus/article241692281.html.
7 https://www.bop.gov/coronavirus/index.jsp.
8 https://www.bop.gov/coronavirus/index.jsp.


                                               2
recovered after being infected. 9 Put another way, a majority of the 1,156 total

inmates at Butner Low have been infected with the coronavirus. 10

       A number of factors make being incarcerated at Butner particularly

dangerous, especially for people with pre-existing medical conditions.

               People housed at Butner—a complex that is well over
               capacity—are packed into crowded dormitories, small
               cells, and narrow hallways. They cannot physically
               distance themselves from others or self-quarantine. They
               cannot ensure that others are effectively quarantined if
               they are infected. Instead, they must sleep within a few
               feet of one another—often in small cubicles—use
               communal bath facilities, and line up close to one another
               several times a day for food and medicine. 11

       To make matters worse, Mr. Gordon already suffers from chronic lymphocytic

leukemia and is prescribed immunosuppressants. These otherwise manageable

conditions are risk factors that make him uniquely vulnerable to severe illness in

the current environment. 12 And right before filing this motion, undersigned counsel

learned that he has tested positive.


       In light of this, Mr. Gordon respectfully asks the Court to reduce his sentence

to time served with a term of home confinement as a condition of supervised

release. For a person with his risk factors, the coronavirus pandemic, which public

health experts and policymakers recognize is especially dangerous in the confines of



9 Id.
10
   https://www.bop.gov/locations/institutions/buf/.
11 Charles Hallinan v. Thomas Scarantino, Petition for Writ of Habeas Corpus Under 28 U.S.C. §

2241 and Class Action Complaint for Injunctive and Declaratory Relief (EDNC),
https://www.acluofnorthcarolina.org/sites/default/files/13117120781.pdf at 2.
12People Who Are at Higher Risk for Severe Illness. Centers for Disease Control and Prevention;
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-risk.html.

                                                 3
correctional institutions, is an extraordinary and compelling circumstance. The

threat presented, combined with the totality of the circumstances, warrants an

immediate sentence reduction to time served.

                           STATUTORY FRAMEWORK

       The compassionate release statute grants sentencing courts authority to

 reduce an otherwise final term of imprisonment for “extraordinary and compelling

 reasons.” 18 U.S.C. § 3582(c)(1)(A)(i). The statute provides:

       (1) in any case--

              (A) the court, upon motion of the Director of the Bureau of
       Prisons, or upon motion of the defendant after the defendant has fully
       exhausted all administrative rights to appeal a failure of the Bureau
       of Prisons to bring a motion on the defendant’s behalf or the lapse of
       30 days from the receipt of such a request by the warden of the
       defendant’s facility, whichever is earlier, may reduce the term of
       imprisonment (and may impose a term of probation or supervised
       release with or without conditions that does not exceed the unserved
       portion of the original term of imprisonment), after considering the
       factors set forth in section 3553(a) to the extent that they are
       applicable, if it finds that—


      (i)     extraordinary and compelling reasons warrant such a
              reduction; . . .

      *****

      and that such a reduction is consistent with applicable policy
      statements issued by the Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A). Thus, the statutory requirements for sentence reduction

are that the court: (1) find extraordinary and compelling reasons for the reduction,

(2) consider the relevant sentencing factors under 18 U.S.C. § 3553(a), and (3)

ensure any reduction is consistent with applicable policy statements.

                                          4
                              BACKGROUND FACTS

      On December 8, 2017, this Court re-sentenced Mr. Gordon to a term of 120

months for his conviction for Use of Interstate Commerce Facilities in the

Commission of Murder For Hire, in violation of 18 U.S.C. 1958 [ECF No. 122].

Absent compassionate release, his projected release date is April 27, 2024.

      Mr. Gordon submitted a request for compassionate release to Tamara Lyn,

the warden at FCI Butner, on March 29, 2020. (Exhibit A). The warden rejected

his request twice- - on April 15, 2020 and again on April 28, 2020 (Exhibits B and

C). Mr. Gordon now seeks compassionate release from this Court.

                                    ARGUMENT

          A. The Court has the authority to consider Mr. Gordon’s motion.


       Although the compassionate release statute previously permitted sentence

 reductions only upon motion of the Director of the BOP, Congress expanded the

 statute in the First Step Act of 2018. Pub. L. 115-391 § 603(b), 132 Stat. 5194, 5239

 (Dec. 21, 2018). As amended, § 3582(c)(1)(A)(i) now permits courts to consider

 motions filed by the defendant so long as “the defendant has fully exhausted all

 administrative rights to appeal a failure of the Bureau of Prisons to bring a motion

 on the defendant’s behalf,” or after “the lapse of 30 days from the receipt of such a

 request by the warden of the defendant’s facility, whichever is earlier[.]”

      The reason for the expansion to include defense-filed motions was the

“documented infrequency with which the BOP filed motions for a sentence reduction

                                           5
on behalf of defendants.” United States v. Redd, No. 1:97-CR-00006-AJT, 2020 WL

1248493, at *7 (E.D. Va. Mar. 16, 2020). Accordingly, “while the First Step Act did

preserve the BOP’s role relative to a sentence reduction in certain limited respects,

it eliminated the BOP Director’s role as the exclusive channel through which a

sentence reduction could be considered by courts.” Id.


       In this case, the timing provision has been satisfied in two ways. First, Mr.

Gordon submitted a request for reduction in sentence to the warden of his facility

and was declined, providing the basis for the Court to consider this motion. See

United States v. Mcfarlane, 2020 WL 1866311 at *1 (D. Mass. April 14, 2020)

(“Defendant Macfarlane has requested that the BOP file a motion to reduce his

sentence and the BOP has denied that request. The Court finds that defendant has

therefore fully exhausted his administrative rights and his motion is properly before

this Court.”); United States v. Haney, --F. Supp. 3d--, 2020 WL 1821988 at *3

(S.D.N.Y. April 13, 2020) (to satisfy §3582(c)’s exhaustion requirement, a defendant

must either exhaust administrative remedies with the BOP or “simply wait 30 days

after serving his petition on the warden of his facility before filing a motion in

court.”).


       Second, the Court may excuse the 30-day wait period on equitable grounds,

and COVID-19 is one such ground. See, e.g., United States v. Bess, 2020 WL

1940809 at *4-5 (W.D.N.Y., April 22, 2020) (noting “the Covid-19 pandemic presents

extraordinary circumstances that are beyond [the defendant’s] control. Were this

Court not to excuse [the defendant’s] failure to exhaust, the outcome easily could be

                                           6
fatal.”); United States v. Guzman Soto, ___ F.3d ___, 2020 WL 1905323 at *1 (D.

Mass. April 17, 2020) (Finding that “[d]efendant need not fully exhaust all

administrative rights to appeal a failure of the Bureau of Prisons (“BOP”) to bring a

motion for compassionate release.”). 13


       Because Mr. Gordon has exhausted his administrative remedies, and because

his claims require immediate judicial review, this case is properly before the Court.


           B. Mr. Gordon’s vulnerability to COVID-19 is an extraordinary
              and compelling reason for an immediate sentence reduction to
              time served.


         The compassionate release statute does not expressly define or limit what

 constitutes an “extraordinary and compelling” reason for a sentence reduction.

 Black’s Law Dictionary, however, defines “extraordinary” as “[b]eyond what is

 usual, customary, regular, or common,” BLACK’S LAW DICTIONARY (10th ed.

 2014). Its definition of “compelling need,” is one “so great that irreparable harm or




13 See also United States v. McCarthy, 2020 WL 1698732, at *4 (D. Conn. Apr. 8, 2020) (excusing
exhaustion requirement “in light of the urgency of [the defendant’s] request, the likelihood that he
cannot exhaust his administrative appeals during his remaining 26 days of imprisonment, and the
potential for serious health consequences”); Colvin, 2020 WL 1613943, at *2 (D. Conn. Apr. 2, 2020)
(excusing exhaustion requirement “[i]n light of the urgency of [the d]efendant’s request, the likelihood
that she cannot exhaust her administrative appeals during her remaining eleven days of
imprisonment, and the potential for serious health consequences”); United States v. Zukerman, 2020
WL 1659880, at *3-4 (S.D.N.Y. Apr. 3, 2020) (excusing exhaustion requirement, notwithstanding the
fact that the defendant’s term of imprisonment would not end, at the earliest, until May 2022, in light
of the defendant’s “advanced age and compromised health, combined with the high risk of contracting
COVID-19 at [FCI] Otisville,” where at the time of the order, at least one inmate had tested positive
for the disease); United States v. Perez, 2020 WL 1546422, at *3 (S.D.N.Y. Apr. 1, 2020) (excusing
exhaustion requirement for sentence ending approximately three weeks after the defendant’s request
to the BOP because “even a few weeks’ delay carries the risk of catastrophic health consequences for
[the defendant],” such that requiring exhaustion “would result in undue prejudice and ... [be] both
futile and inadequate.”).


                                                   7
injustice would result if [the relief] is not [granted].” Id. The present global

pandemic is a quintessential extraordinary circumstance beyond what most

Americans have experienced in their lifetimes. The grave risk to Mr. Gordon from

continued incarceration at FCI Butner provides a compelling reason for his

immediate release.

           1. The Court has authority to find extraordinary and compelling reasons
              other than those expressly identified in the commentary to U.S.S.G. §
              1B1.13.

      In 28 U.S.C. § 994(t), Congress delegated to the Sentencing Commission

authority to “describe what should be considered extraordinary and compelling

reasons for sentence reduction, including the criteria to be applied and a list of

specific examples.” The policy statement issued in exercise of that authority,

U.S.S.G. § 1B1.13, provides examples of “extraordinary and compelling reasons”

only in the application notes. The examples generally fall into four categories based

on a defendant’s (1) terminal illness, (2) debilitating physical or mental health

condition, (3) advanced age and deteriorating health in combination with the

amount of time served, or (4) compelling family circumstances. U.S.S.G. § 1B1.13

comment. n.1(A)-(C). The commentary also includes a fifth catch-all provision for

“extraordinary and compelling reason other than, or in combination with, the

reasons described in subdivisions (A) through (C)” as determined by the Director of

the Bureau of Prisons. U.S.S.G. § 1B1.13, comment. n.1(D).

      However, the policy statement was last amended in November 2018, before the

First Step Act was passed, and it still requires a motion filed by the BOP. For that



                                           8
reason, “a growing number of district courts have concluded the Commission lacks” a

policy statement applicable to the post-First Step Act statute. United States v.

Mondaca, No. 89-CR-0655 DMS, 2020 WL 1029024 (S.D. Cal. Mar. 3, 2020); see also

United States v. Brown, 411 F. Supp. 3d 446, 449 (S.D. Iowa 2019) (citing cases). In

United States v. Cantu, the Court explained:

       Given the changes to the statute, the policy-statement provision that
       was previously applicable to 18 U.S.C. § 3582(c)(1)(A) no longer fits
       with the statute and thus does not comply with the congressional
       mandate that the policy statement must provide guidance on the
       appropriate use of sentence-modification provisions under § 3582.

 No. 1:05-CR-458-1, 2019 WL 2498923, at *4 (S.D. Tex. June 17, 2019). Similarly, in

 Redd, the court noted that § 1B1.13 “by its terms applies only to motions for

 compassionate release filed by the BOP Director, not motions filed by

 defendants.” 2020 WL 1248493, at *6 (E.D. Va. Mar. 16, 2020). Therefore, the

 court concluded, “there does not currently exist, for the purposes of satisfying the

 First Step Act’s ‘consistency’ requirement, an ‘applicable policy statement.’” Id.

       Even where courts have not deemed § 1B1.13 entirely inapplicable due to

 the lack of amendment, they have held that judges have authority based on the

 catch-all provision in Application Note 1(D) to find extraordinary and compelling

 reasons other than those listed. See, e.g., United States v. Fox, No. 2:14-cr-03-

 DBH, 2019 WL 3046086, *3 (D. Me. July 11, 2019) (stating that the existing policy

 statement provides “helpful guidance,” but “is not ultimately conclusive given the

 statutory change”). In Redd, the court explained that “Application Note 1(D)’s

 prefatory language, which requires a determination by the BOP Director, is, in

 substance, part and parcel of the eliminated requirement that relief must be
                                           9
 sought by the BOP Director in the first instance.” 2020 WL 1248493, at *7 (citing

 cases); see also United States v. Perez, No. 88-10094-1-JTM, 2020 WL 1180719, at

 *2 (D. Kan. Mar. 11, 2020) (“[A] majority of federal district courts have found that

 the most natural reading of the amended § 3582(c) and § 994(t) is that the district

 court assumes the same discretion as the BOP director when it considers a

 compassionate release motion properly before it.” (internal quotation marks

 omitted)).

       Accordingly, this Court has the authority to consider whether the worsening

 global pandemic, combined with the other relevant circumstances in this case,

 present an extraordinary and compelling basis for a sentence reduction,

 regardless of whether it falls within one of the existing categories in the § 1B1.13

 commentary.

            2. COVID-19 is an unprecedented and rapidly-expanding global health
               emergency.

       Almost three months ago, on March 11, 2020, the World Health Organization

officially classified the strain of coronavirus which causes COVID-19 as a

pandemic. 14 “COVID-19 is a serious disease” that makes certain populations of

people severely ill and can lead to death. 15 The current best estimate is that the




14 WHO Characterizes COVID-19 as a Pandemic, World Health Organization (Mar. 11, 2020),
https://bit.ly/2W8dwpS.
15 Declaration of Chris Beyrer, MD, MPH, Professor of Epidemiology, Johns Hopkins Bloomberg

School of Public Health, ¶ 5 (Mar. 16, 2020) (Exhibit D)).

                                              10
fatality rate among all demographics “is 5-35 times the fatality associated with

influenza infection.” 16


          On March 26, 2020, the United States became the global leader in COVID-

19 infections. 17 That remains the case today. 18 Experts predict that the pandemic

is not likely to end any time soon and a second wave will come in the fall. 19

            3. COVID-19 is particularly deadly in a prison setting.

       Conditions of imprisonment create the ideal environment for the transmission

of contagious diseases. 20 “Incarcerated/detained persons live, work, eat, study, and

recreate within congregate environments, heightening the potential for COVID-19

to spread once introduced.” 21 The CDC recognizes the difficulty of preventing the

introduction of COVID-19 into prison facilities:

         There are many opportunities for COVID-19 to be introduced into a
         correctional or detention facility, including daily staff ingress and
         egress; transfer of incarcerated/detained persons between facilities
         and systems, to court appearances, and to outside medical visits; and
         visits from family, legal representatives, and other community
         members. Some settings, particularly jails and detention centers,
         have high turnover, admitting new entrants daily who may have been

16 Id.
17 Tom Porter, The US is Well on the Way to Having a Coronavirus Outbreak Worse than China's or
Even Italy’s, Business Insider (Mar. 26, 2020), available at https://www.businessinsider.com/figures-
show-us-soon-coronavirus-worse-china- 2020-3.
18 World Health Organization, Coronavirus disease (COVID-19): Situation Report – 112 (May 11,

2020), available at https://www.who.int/docs/default-source/coronaviruse/situation-reports/20200511-
covid-19-sitrep-..
19 Len Strazewski, “Havard Epidemiologist: Beware COVID-19’s second wave this fall,” American

Medical Association (May 8, 2020); https://www.ama-assn.org/delivering-care/public-health/harvard-
epidemiologist-beware-covid-19-s-second-wave-fall.
20 Joseph A. Bick, Infection Control in Jails and Prisons, 45
Clinical Infectious Diseases, 1047-1055 (Oct. 2007), https://doi.org/10.1086/521910.
21 Centers for Disease Control and Prevention (CDC), Interim Guidance on Management of

Coronavirus Disease 2019 (COVID-19) in Correctional and Detention Facilities (Mar. 23, 2020),
https://www.cdc.gov/coronavirus/2019- ncov/community/correction-detention/guidance-correctional-
detention.html.

                                                 11
         exposed to COVID-19 in the surrounding community or other
         regions. 22

         Crowding, inadequate ventilation, and security issues all contribute to the

 spread of infectious disease in jails and prisons. 23 Hand sanitizer, an effective

 disinfectant recommended by the CDC to reduce transmission rates, is

 contraband in jails and prisons because of its alcohol content. 24 Medical care of

 prisoners is limited in the best of times. 25

         Especially concerning is the threat of spread from asymptomatic persons

 who contract the virus. These asymptomatic persons show no, or limited

 symptoms, yet they continue to spread the virus. See United States v. Scparta, __

 F.Supp. 3d __, 2020 WL 1910481, at *3 (S.D.N.Y. April 20, 2020) (criticizing the

 “senselessness” of Butner’s quarantine policy based on “two undisputed scientific

 facts: (1) individual who are asymptomatic are capable of spreading COVID-19,

 and (2) individuals infected with COVID-19 may not show any symptoms for



22 Id.
23 Michael Kaste, Prisons and Jails Worry About Becoming Coronavirus ‘Incubators’, NPR (Mar. 13,
2020), https://www.npr.org/2020/03/13/ 815002735/prisons-and-jails-worry-about- becoming-
coronavirus-incubators.
24 Keri Blakinger & Beth Schwarzapfel, How Can Prisons Contain Coronavirus When Purell is a

Contraband?, ABA JOURNAL (Mar. 13, 2020), https://www.abajournal.com/news/article/when-purell-
is-contraband-how-can- prisons-contain-coronavirus.
25 See U.S. Dep’t of Justice Office of the Inspector General, Review of the Federal Bureau of Prisons’

Medical Staffing Challenges (Mar. 2016), https://oig.justice.gov/reports/ 2016/e1602.pdf (finding that
the BOP experienced chronic medical staff shortages and failed to take adequate measures to
address them, leading to problems meeting the medical needs of prisoners, requiring the use of
outside hospitals, and endangering the safety and security of institutions); U.S. Dep’t of Justice
Office of the Inspector General, The Impact of an Aging Inmate Population on the Federal Bureau of
Prisons (Rev. Feb. 2016), https://oig.justice.gov/reports/2015/e1505.pdf (finding that BOP facilities
and services, including medical services, were inadequate to meet the needs of an aging prison
population leading to delays in medical treatment for prisoners with acute and chronic heart and
neurological conditions, who wait an average of 114 days to see medical specialists); David Patton,
Statement from Federal Defenders of New York, Federal Defenders of New York (Mar. 8, 2020),
https://federaldefendersny.org/about- us/news/statement-from-federal-defenders-of-new-york.html.

                                                 12
 days.”).

                 4. Butner has specific features that make it more dangerous than other
                    prisons which is why it is experiencing the worst COVID-19 outbreak
                    of any BOP facility in the county.

           In United States v. Bess, 2020 WL 1940809 at *8 (W.D.N.Y. April 22, 2020),

the court found, “the conditions at Butner are exceptionally dangerous.” The

problems the CDC identified in prison settings are present to a unique degree at

Butner. 26 This explains why Butner Low now has the highest number of infected

inmates of any BOP facility in the country. 27 Given asymptomatic transmission,

the true number of infected people at Butner is likely much higher. 28 See also

United States v. Scparta, supra, at *3 (“FCI Butner has had about seventy

confirmed cases of COVID-19, and because testing is severely limited, the actual

numbers are certainly far higher. In these circumstances, community spread

through individuals not showing symptoms is inevitable...”).

           On top of the regular issues in a prison setting that make it a tinderbox for

COVID-19, Butner is overcapacity. 29 Butner Low is one in a collection of facilities

designed to hold no more than 3,998 people and there are currently 4,438 people




26Charles Hallinan v. Thomas Scarantino, Petition for Writ of Habeas Corpus Under 28 U.S.C. §
2241 and Class Action Complaint for Injunctive and Declaratory Relief (EDNC),
https://www.acluofnorthcarolina.org/sites/default/files/13117120781.pdf at 20; COVID-19
Coronavirus: COVID-19 Cases, Federal Bureau of Prisons, https://www.bop.gov/coronavirus/ (last
visited May 27, 2020).
27 ACLU class action complaint at 20; COVID-19 Coronavirus: COVID-19 Cases, Federal Bureau of

Prisons, https://www.bop.gov/coronavirus/ (last visited June 7, 2020).
28   Id.
29   Id. at 3.

                                               13
incarcerated there. 30 Social distancing is impossible. Butner Low contains eight

dormitory-style housing units, each holding about 140–160 men. 31 The housing

units are open rooms divided into cubicles ranging in size from about 9’ x 7’ to about

11’ x 7’, with walls about 5’ to 6’ high. 32 “Because of the cubicle arrangement, most

people housed in Butner Low sleep within six feet of several other people. In other

words, the hundreds of men in Butner Low—many of them elderly or medically

vulnerable—spend several hours every night within the CDC’s suggested minimum

physical distancing zone.” 33 In finding that the conditions at Butner were

“exceptionally dangerous” the Court in Bess cited the cramped living quarters.

Inmates at Butner Low are “housed in a 150-man dorm that is divided up by a 4-

foot wall into 3-man cubicles.” Bess, 2020 WL 1940809 at *8.

       Cubicles are not the only shared spaces where inmates are close together.

“People housed in Butner Low share a small number of toilets, showers, and sinks

across the entire housing unit. The fixtures are all within three feet of each other,

meaning, people ‘are in very close contact in the bathrooms.’” 34 For meals, people

line up in their housing units standing just a few feet apart for approximately ten

minutes, and there are packed lines for phones and computers, which are stationed

just a few feet apart and not cleaned in between uses. 35


30 Id.; See PREA Audit Report, National PREA Resource Center, Bureau of Justice Assistance 1
(Apr. 2, 2017), https://www.bop.gov/locations/institutions/buh/PREA_butner.pdf.
31 Id. at 28.
32 Id. at 27.
33 Id. at 29.
34 Charles Hallinan v. Thomas Scarantino, Petition for Writ of Habeas Corpus Under 28 U.S.C. §

2241 and Class Action Complaint for Injunctive and Declaratory Relief (EDNC),
https://www.acluofnorthcarolina.org/sites/default/files/13117120781.pdf at 32.
35 Id. at 30-31.


                                               14
         Given this backdrop, the protective measures BOP has taken are inadequate.

“Although the facility had passed out masks to inmates, [some] inmates were only

using them sporadically and also were inconsistent about washing their hands.”

Bess, 2020 WL 1940809 at *8. Additionally, some of the cloth masks provided do

not fit and some are made of thin, translucent material. 36 “People housed at Butner

Low are responsible for cleaning their own masks, but at points during the

lockdown, laundry access has been limited. If masks are damaged or lost, there is no

means to repair or replace them. [Inmates] are not given gloves.” 37 What’s more,

BOP is inconsistent about enforcing the requirement to wear masks. 38 Not all staff

members wear masks. 39 Some incarcerated people also do not wear their masks. 40

Many inmates also have regular contact with inmates from other housing units due

to work. 41

         Butner Low also houses a large number of medically vulnerable inmates,

many of whom, like Mr. Gordon, are at high risk for severe illness from COVID-19:

                A primary function of Butner Low is to house individuals
                designated as Care Level 3. These are men “who have
                complex, and usually chronic, medical or mental health
                conditions and who require frequent clinical contacts to
                maintain control or stability of their condition, or to
                prevent hospitalization or complications, . . . [such as]
                [c]ancer in partial remission, advanced HIV disease,
                severe mental illness in remission on medication, severe
                congestive heart failure, and end-stage liver disease.” 42


36 Id. at 32.
37 Id.
38 Id.
39 Id.
40 Id.
41 Id. at 33.
42 Id. at 28.


                                            15
            The situation at FCI Butner is so bad, that a model inmate with a pre-

 existing condition fled the facility and spoke to the media about the conditions

 inside. 43 He described how watching the numbers of positive cases rise without

 being able to adequately protect himself caused fear to take over, leading him to

 make the decision to flee, a decision he perceived as necessary to save his life. Id.

 He described the shortages of cleaning materials like soap and explained that

 social distancing was impossible at Butner. He turned himself in three weeks

 later, hoping additional protections would be put in place. Id.

               5. Outbreaks across BOP Prisons and widespread calls for releasing
                  medically vulnerable inmates

            In some cases, DOJ has taken the position that there is no need for

 compassionate release because BOP is well-equipped to contain COVID-19. The

 facts show otherwise. Although FCI Butner has the worst outbreak, COVID-19 is

 spreading within the BOP’s walls nationwide. Despite the fact that the BOP is

 doing only sporadic testing, the confirmed BOP numbers as of June 7, 2020, are

 as follows:

        •         5,935 inmates with COVID-19 (3936 have recovered)

        •         636 staff with COVID-19 (452 have recovered)

        •         78 inmate deaths from COVID-19

        •         88 infected BOP facilities (both prisons & halfway houses) 44



 Dan Kane, Escapee from NC federal prison turns himself in after three weeks on the run. The
43

News & Observer (April 21, 2020). https://www.newsobserver.com/news/local/article242170326.html
44   See https://www.bop.gov/coronavirus/ (last visited May 27, 2020).

                                                    16
           This chart 45 – current through June 8, 2020 – summarizes the spread of

COVID-19 cases in BOP:




           It also bears repeating that these are just the confirmed infections. As the

 judge in United States v. Caddo noted, “it is unknowable whether BOP detainees

 or inmates have Covid-19 until they are tested, and BOP has not conducted many

 or any such tests because, like the rest of the country, BOP has very few or no

 actual Covid-19 test packets.” Order at 5, United States v. Caddo, No. 3:18-cr-

 08341-JJT (D. Ariz. Mar. 23, 2020).

           Based on this, the public health community is insistent on the critical need

 to rapidly reduce our prison populations, both for the health of our inmates and




45   Available at www.levittandkaiser.com.

                                             17
 the health of the community as a whole:

        It is . . . an urgent priority in this time of national public health
        emergency to reduce the number of persons in detention as quickly
        as possible . . . Releasing as many inmates as possible is important
        to protect the health of inmates, the health of correctional facility
        staff, the health of health care workers at jails and other detention
        facilities, and the health of the community as a whole.

 Exhibit D, ¶¶ 17, 19. As another physician sums it up, “We need to take the

 unprecedented step TODAY of providing urgent release to everyone in the jails

 who is at risk of serious morbidity and mortality from COVID.” 46

        Members of Congress have likewise sounded the alarm regarding the need

 to do something for inmates in Mr. Gordon’s situation. On March 23, 2020, a

 bipartisan group of fourteen senators wrote to Attorney General Barr and the

 Director of the Bureau of Prisons to express “serious concern for the health and

 wellbeing” of those inmates “most vulnerable to infection.” 47 They noted that

 “[c]onditions of confinement do not afford individuals the opportunity to take

 proactive steps to protect themselves, and prisons often create the ideal

 environment for the transmission of contagious disease.” The senators called on

 the BOP to use existing tools like the elderly prisoner home confinement program

 and compassionate release to release vulnerable inmates from prison. 48

        Recognizing the danger to those incarcerated at Butner, on May 26, 2020,

 the American Civil Liberties Union filed a class action lawsuit asking for the




46 Jennifer Gonnerman, A Rikers Island Doctor Speaks Out to Save Her Elderly Patients from the
Coronavirus, The New Yorker (Mar. 20, 2020) (quoting Rachael Bedard, Rikers Island Geriatrician).
47 Exhibit E.
48 Id.


                                               18
 immediate release of “enough incarcerated people — starting with those who are

 medically vulnerable and appropriate candidates for compassionate release or

 home confinement — to ensure that the remaining incarcerated people and staff

 can comply with CDC guidelines for physical distancing.” 49

         Every day, more and more courts are recognizing the severe threat posed

 by COVID-19 – especially to inmates who, like Mr. Gordon, present health-related

 risk factors for contracting a deadly case of this disease, and especially in light of

 the fact that prisons are, as one court as put it, “tinderboxes for infectious

 disease.” United States v. Rodriguez, 2020 WL 1627331, at *7 (E.D. Pa. Apr. 1,

 2020); see, e.g., United States v. Zukerman, 2020 WL 1659880, at *5 (S.D.N.Y.

 Apr. 3, 2020) (granting compassionate release to defendant with “serious

 underlying medical conditions” such as “diabetes and obesity”); United States v.

 Colvin, 2020 WL 1613943, at *4 (D. Conn. Apr. 2, 2020) (finding “extraordinary

 and compelling reasons justifying . . . immediate release” where defendant has

 “diabetes, a serious medical condition which substantially increases her risk of

 severe illness if she contracts COVID-19”); Rodriguez, 2020 WL 1627331, at *7

 (granting compassionate release to defendant with Type II diabetes because it

 placed him “in the higher risk category for developing more serious disease”);

 United States v. Jepsen, 2020 WL 1640232, at *5 (D. Conn. Apr. 1, 2020) (granting




49 ACLU Sues to Protect People At Butner Federal Prison from COVID-19 (May 26, 2020),

https://www.aclu.org/press-releases/aclu-sues-protect-people-butner-federal-prison-covid-19-0;
COVID-19 Coronavirus: COVID-19 Cases, Federal Bureau of Prisons,
https://www.bop.gov/coronavirus/ (last visited May 26, 2020) [hereinafter COVID-19 Cases].


                                                 19
compassionate release to defendant who “is immunocompromised and suffers

from multiple chronic conditions that are in flux and predispose him to potentially

lethal complications if he contracts COVID-19”); United States v. Perez, No. 1:17-

cr-513-AT, Dkt. No. 98 (S.D.N.Y. Apr. 1, 2020) (granting compassionate release

where “[t]he benefits of keeping [Perez] in prison for the remainder of his

sentence are minimal, and the potential consequences of doing so are

extraordinarily grave”); United States v. Gonzalez, 2020 WL 1536155, at *2-3

(E.D. Wash. Mar. 31, 2020) (granting compassionate release to defendant who

had served 10% of her sentence because her age (64 years old) and chronic

obstructive pulmonary disease make her “most susceptible to the devastating

effects of COVID-19”); United States v. Muniz, 2020 WL 1540325, at *2 (S.D. Tex.

Mar. 30, 2020) (finding extraordinary & compelling reasons supporting

compassionate release where defendant was “diagnosed with serious medical

conditions” including “diabetes” that made him “particularly vulnerable to severe

illness from COVID-19”); United States v. Campagna, 2020 WL 1489829, at *3

(S.D.N.Y. Mar. 27, 2020) (granting compassionate release to immunocompromised

defendant); see also United States v. Esparza, No. 1:07-cr-294- BLW, Dkt. No. 124

(Apr. 7, 2020) (finding extraordinary and compelling reasons to grant

compassionate release where defendant had “multiple risk factors for

complications from COVID-19 infection”).




                                         20
           6. Given his risk factors, COVID-19 poses a threat of serious illness or
              death to Mr. Gordon.

      The Court may recall recommending to BOP that Mr. Gordon be designated

to a facility where his condition, chronic lymphocytic leukemia (“CLL”), could be

treated. CLL puts Mr. Gordon at unique risk in the current environment, as does

the fact that he is prescribed Humira, an immunosuppressant.

      Exhibits F and G to this motion are affidavits from Dr. Mayzar Shadman, an

academic physician at the Fred Hutchinson Cancer Research Center in Seattle,

and Theodore Frank, the medical director for the Cardiac Transplant Program and

the Pulmonary Hypertension Program at the Sanger Heart and Vascular Institute

at Carolinas Medical Center in Charlotte. Dr. Shadman has conducted studies on

chronic lymphocytic leukemia (CLL) and COVID-19, and published extensively on

the risks COVID-19 poses to someone with CLL.

      According to these physicians, the risks to Mr. Gordon include a 2-4 fold

higher risk of mortality from COVID-19, a higher risk for a complicated treatment

course, and a need for comprehensive and multidisciplinary medical management.

In short, COVID-19 is much more likely to lead to serious complications, or worse,

for Mr. Gordon than it is for others.

          C. Mr. Gordon’s positive test for COVID-19 makes the need for
             relief urgent.

      As a preliminary matter, in a number of cases courts have ordered

compassionate release for positive-testing inmates. See, United States v. Brown,



                                          21
Case No. 2:18-cr-360, Dkt. No. 35 (N.D. Ala. May 22, 2020) (COVID-19-positive,

asthma, only one year into 60 month sentence); United States v. Arreola-Bretado,

Case No. 3:19-cr-3410, Dkt. No. 50 (S.D. Cal. May 15, 2020) (granting

compassionate release to defendant who tested positive for COVID-19 after

concluding she will receive superior medical care outside of the custody of the Otay

Mesa detention facility); United States v. Fischman, 16-cr-00246-HSG-1, ECF No.

76 (N.D. Cal. May 1, 2020) (granting compassionate release from Terminal Island to

COVID-19-positive defendant); United States v. Kriglstein, 1:16-cr-00663-JCH-1,

ECF No. 60 (D.N.M. Apr. 27, 2020) (staying for 5 days release of defendant who was

tested for COVID-19 as condition of order granting compassionate release, with

positive result); United States v. Huntley, No. 13-cr-119-ABJ, ECF No. 263, at 8 n.9,

10 (D.D.C. May 5, 2020) (ordering compassionate release for defendant who tested

positive for COVID-19 while motion was being litigated); Yeury J.S. v. Decker, Case

No. 2:20-cv-5071-KM, ECF. No. 20 (D.N.J. May 11, 2020) (ordering release for

COVID-19-positive immigration detainee).

      Now that he has tested positive, Mr. Gordon needs treatment and

quarantine. Any claim that he will receive adequate treatment at Butner Low is

called into question by fact that of 11 fatalities nationwide in BOP since May 28, 8

are inmates from Butner Low. They are as follows:

             1.    May 28, 2020, Dongfan Greg Chung (FCI Butner Low)

             2.    May 28, 2020, Bernardo Luis Olarta-Loaiza (FCI Butner Low)

             3.    May 29, 2020, Steve Arthur Robinette (FCI Butner Low)



                                         22
              4.     May 31, 2020, David Grant (FCI Butner Low)

              5.     May 31, 2020, Steve Arthur Robinette (FCI Butner Low)

              6.     June, 1, 2020, Juan Ledoux-Moreno (FCI Butner Low)

              7.     June 1, 2020, Daniel Lee Vadnais (FCI Lompoc)

              8.     June 2, 2020, Robert Herndon (FMC Devens)

              9.     June 3,2020, Bobby Lee Medford (FCI Butner Low)

              10.    June 3, 2020, Stephen Cook (FMC Lexington)

              11.    June 4, 2020, Andrew Charles Markovci (FCI Butner Low) 50

              Home confinement makes recovery much more likely as the CDC's

       safety guidelines are more likely to be met at home rather than at Butner

       Low. And if Mr. Gordon recovers, he is still at risk so long as he is at Butner

       Low. This is so because, as the WHO has cautioned, there is no scientific

       evidence that shows that once someone has the virus, they are immune to

       it. 51 As a result, Mr. Gordon’s continued detention in a facility rife with the

       virus constitutes a continuing danger.


          D. Considering all § 3553(a) factors, including the COVID-19
             pandemic, Mr. Gordon has served a sufficient sentence for his
             crime.

        When extraordinary and compelling reasons are established, the Court

 must consider the relevant sentencing factors in § 3553(a) to determine whether a

 sentence reduction is warranted. 18 U.S.C. § 3582(c)(1)(A)(i). Under all of the


50
  Each death is summarized at www.bop.gov/resources/press_releases.jsp.
51
  https://www.who.int/news-room/commentaries/detail/immunity-passports-in-the-context-of-
covid-19.
                                            23
 circumstances in this case, the Court should conclude that the time that Mr.

 Gordon has already served is sufficient to satisfy the purposes of sentencing.

 Under Pepper v. United States, 562 U.S. 476, 490-93 (2011), the Court can, and

 indeed must, consider post-offense developments under § 3553(a).

       Here, the overriding factor under § 3553(a) that was not present at the time

 of sentencing is the COVID-19 pandemic and the serious risk it presents in light

 of Mr. Gordon’s vulnerability. Although the circumstances of the offense lead to

 the sentence that this Court originally imposed, the sentencing purpose of just

 punishment does not warrant a sentence that includes continued exposure to a

 life-threatening illness. In fact, the Eighth Amendment’s prohibition on cruel and

 unusual punishment includes unreasonable exposure to dangerous conditions in

 custody. Helling v. McKinney, 509 U.S. 25, 28 (1993); see also Wallis v. Baldwin,

 70 F.3d 1074 (9th Cir. 1995) (applying Helling to exposure to asbestos); Brown v.

 Mitchell, 327 F. Supp. 2d 615, 650 (E.D. Va. July 28, 2004) (applying Helling to

 “contagious diseases caused by overcrowding conditions”). The § 3553(a) factors

 can be met in this case by a reduced sentence of time served with an order of

 home confinement as a condition of supervised release.

      Additionally, Mr. Gordon’s conduct while in prison speaks to the question of

whether the purposes of punishment have been met. Under Pepper, the Court must

consider “the most up-to-date picture” of the defendant’s history and characteristics,

which “sheds light on the likelihood that [the defendant] will engage in future

criminal conduct.” Id. at 492.



                                          24
      The Court may recall that when Mr. Gordon was sentenced, he had no friends

and no letters of support. Eighteen letters attached hereto, one of which is from a

parole officer, attest that Mr. Gordon has come a long way. (Exhibit K). He has

made the most of his time in prison, enrolling in numerous courses, working in

Unicor, and maintaining a clean disciplinary record. (Exhibit I). Under its

PATTERN system, BOP rates him as a minimal risk of recidivism. (Exhibit H).

Today’s Andrew Gordon is extremely remorseful for his offense, and he has written

this Court a letter to that effect. (Exhibit L).

      If released, Mr. Gordon intends to live in Charlotte, North Carolina, over 800

miles from his victim, and is willing to abide by any order limiting him to staying in

that jurisdiction.

        Mr. Gordon accordingly requests that his sentence be reduced to time-

 served followed by a three years of supervised release with a term of home-

 confinement or other non-custodial conditions the Court sees fit to impose.

          E. This Court has the authority to order Mr. Gordon to be released
             immediately to home confinement and to quarantine at home.

      Numerous courts have ordered immediate release with self-quarantine at

home in light of the pandemic. E.g., United States v. Rodriguez, 2020 WL 1627331,

at *12 (E.D. Pa., April 1, 2020); United States v. Bess, 2020 WL 1940809, at *12

(W.D.N.Y., April 22, 2020); United States v. Jackson, 2020 WL 1955402, at *6 (S.D.

Tex., April 23, 2020). Some have expressly overruled government requests for 14-

day in-prison quarantines. See, e.g., United States v. Robinson, 2020 WL 1982872,

at *2-*3 (N.D. Cal. April 27, 2020) (while taking no position on compassionate

                                            25
release, government requested in-prison quarantine; immediate release with self-

quarantine ordered).

                                     CONCLUSION


       For the foregoing reasons, Mr. Gordon respectfully requests that the Court

 grant reduction in sentence to time served, followed by three years supervised

 release, home detention and any other conditions the Court deems appropriate.

      Dated: June 10, 2020

                                      Respectfully submitted,

                                      By his attorney,

                                      /s/ Robert Sheketoff

                                      Robert Sheketoff
                                      BBO# 457340
                                      One McKinley Square
                                      Boston, MA 02109
                                      (617) 367-3449




                                         26
                         CERTIFICATION UNDER L.R. 7.1(A)(2)


       In accordance with L.R. 7.1(a), I, Robert Sheketoff, certify that I have conferred with
opposing counsel and have been advised that the government will oppose the foregoing motion.



                                                   /s/ Robert Sheketoff




                             CERTIFICATE OF SERVICE


      The undersigned hereby certify that this docuiment filed through the ECF
system on June 10, 2020 will be sent electronically to the registered participants.



                                                   /s/ Robert Sheketoff




                                              27
